UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1334


JAMES JOSEPH OWENS-EL,

                    Petitioner - Appellant,

             v.

STATE OF MARYLAND; CITY OF BALTIMORE; PAMELA HOWERLL CAB
CO.,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:17-cv-03057-JKB)


Submitted: June 21, 2018                                          Decided: June 25, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Joseph Owens-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Joseph Owens-El appeals the district court’s orders dismissing his

mandamus petition for want of jurisdiction and denying his motion for reconsideration.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Owens-El v. Maryland, No. 1:17-cv-03057-JKB (D.

Md. Nov. 9, 2017 & Mar. 5, 2018). We deny the motion for the court to intervene and

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process. The motion for appointment of counsel is denied.

                                                                           AFFIRMED




                                           2